DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 09 April 2021 and 18 July 2022 are made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 7 and 12 (are amended to) claim a “pre-distortion module” configured to introduce pre-distortion into a received signal where the specification identifies this module function as a “pre-emphasis module” not a “pre-distortion module”.
Claims 2-6, 8-11 and 13-19 are also rejected as identified above as dependent to the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shakiba et al. US 2008/0253439.
As to claim 1, Shakiba teaches a cable equalizer configured as part of a cable (figure 2, Abstract, a cable equalizer for equalizing a digital communication signal transmitted over cable) comprising:
a pre-distortion first stage comprising a pre-distortion module configured to introduce pre-distortion into a received signal to counter the effects of subsequent processing (figure 2, paragraph 0016-0018, the de-emphasizing filter 18 comprises a high pass filter with a frequency response that is matched to the inverse response for the remaining portion of the transmission  cable 14),
an output stage comprising an equalizer circuit configured to perform frequency specific amplification on an output stage signal (figure 2, paragraphs 0012 and 0016-0018, equalizer 16 is configured to apply a linear filter with a frequency response 33 that matches the inverse response for a first portion of the transmission cable 14; a standard equalizer such as a SMPTE compliant SDI comprises a liner filter, DC restoration, internal signal slicing and/ or other non-linear operations designed to match the inverse response for a pre-determined maximum length of cable 14),
an output driver configured to perform impedance matching to the cable and output an equalized signal from the output stage to the cable (figure 2, paragraph 0019, impedance matching on the output and input for the cable equalizer 10 for system requirements), and
a buffer configured impedance match the pre-distortion stage and the output stage (figures 1 and 2, paragraphs 0013-0015 and 019, the de-emphasizing filter 18 is coupled to a flat gain amplifier 20; impedance matching is applied between the de-emphasizing filter 18, the flat gain amplifier 20 and the equalizer 16).

As to claim 7, Shakiba teaches a method for performing cable equalization comprising:
receiving a signal transmitted over a cable or to be transmitted over a cable (figure 2, cable equalizer receives signals from transmitter via cable 14),
performing pre-distortion processing on the signal to counter the effects of amplification to create a modified signal (figure 2, paragraph 0016-0018, the de-emphasizing filter 18 comprises a high pass filter with a frequency response that is matched to the inverse response for the remaining portion of the transmission cable),
buffering the modified signal with an intermediate stage to optimize return loss (figures 1 and 2, paragraphs 0013-0015 and 019, a flat gain amplifier 20 is coupled between the de-emphasizing circuit and the equalizer16; impedance matching is applied between the de-emphasizing filter 18, the flat gain amplifier 20 and the equalizer 16), and
equalizing the modified signal after buffering in response to counter effects on the signal from passing through the cable (figure 2, paragraphs 0012 and 0016-0018, equalizer 16 is configured to apply a linear filter with a frequency response 33 that matches the inverse response for a first portion of the transmission cable 14; a standard equalizer such as a SMPTE compliant SDI comprises a liner filter, DC restoration, internal signal slicing and/ or other non-linear operations designed to match the inverse response for a pre-determined maximum length of cable 14),

As to claim 12, Shakiba teaches a cable equalizer comprising:
a pre-distortion stage comprising a pre-distortion module configured to introduce pre-distortion into a received signal to counter the effects of an output stage processing (figure 2, paragraph 0016-0018, the de-emphasizing filter 18 comprises a high pass filter with a frequency response that is matched to the inverse response for the remaining portion of the transmission cable 14),

the output stage comprising an equalizer circuit configured to perform frequency specific amplification (figure 2, paragraphs 0012 and 0016-0018, equalizer 16 is configured to apply a linear filter with a frequency response 33 that matches the inverse response for a first portion of the transmission cable 14; a standard equalizer such as a SMPTE compliant SDI comprises a liner filter, DC restoration, internal signal slicing and/ or other non-linear operations designed to match the inverse response for a pre-determined maximum length of cable 14), and
a buffer between the pre-distortion stage and the output stage to minimize return loss between the pre-distortion stage and the output stage (figures 1 and 2, paragraphs 0013-0015 and 019, a flat gain amplifier 20 is coupled between the de-emphasizing circuit and the equalizer16; impedance matching is applied between the de-emphasizing filter 18, the flat gain amplifier 20 and the equalizer 16).

As to claim 19 with respect to claim 12, Shakiba teaches the output stage is further configured to perform output impedance matching (paragraph 0019, impedance matching is employed to the cable 14 input of the de-emphasizer 18 and the cable output of the traditional SDI equalizer 16).
Allowable Subject Matter
Claims 2-6, 8-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644